Citation Nr: 1211515	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for recurrent glioblastoma for the purposes of accrued benefits. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1967 to June 1969.

The Veteran died on May [redacted], 2006.  The appellant is the Veteran's surviving daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


REMAND

The Board finds that additional development is required before the appellant's claim is decided.  

Periodic monetary benefits authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

For the purposes of accrued benefits eligibility, a child is defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18, but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).  

A review of the record shows that there is no birth certificate of record for the appellant.  However, of record is an October 1978 Judgment of Divorce from the Veteran's marriage to his first wife, the appellant's mother.  A review of the Judgment of Divorce shows that in 1978, full custody of the appellant was awarded to the appellant's mother.  As the appellant was alive in 1978, the Board finds it impossible that she is under 18 or even between the ages of 18 and 23.  Additionally, there is no evidence of record that the appellant is a helpless child, let alone evidence that she was adjudged as such prior to her 18th birthday.  In fact, it appears from the record that the appellant was named as fiduciary of her father's estate. 

Therefore, the Board finds that the appellant is not the Veteran's "child" for the purposes of determining eligibility for VA accrued benefits.  Therefore, the appellant's only avenue for eligibility for accrued benefits would be if she bore the expense of the Veteran's last sickness or burial.  The claim has not yet been adjudicated based on this theory of entitlement.

The Board notes that the appellant has never submitted a claim for burial benefits.  Additionally, it is not clear from the record who in fact bore the expense, if any, of the Veteran's last sickness or for his burial.    

Therefore, the Board finds that evidence regarding who bore the expense of the Veteran's last sickness and burial must be obtained and the claim should be adjudicated with regard to the appellant's eligibility as a claimant in that respect.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain from the appellant any and all information in her possession as to who bore the expense of the Veteran's final sickness and burial.  

2. The RO or the AMC should undertake any other development it determines to be warranted.  

3. Then, the RO or the AMC should readjudicate the appellant's claim on appeal based on a de novo review of the record, to specifically include on the basis that she is entitled to accrued benefits if she incurred the expense of the Veteran's final sickness and/or burial.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


